Name: 90/409/EEC: Council Decision of 27 July 1990 on the conclusion of the Agreement in the form of an exchange of letters on the provisional application of the Protocol establishing, for the period from 3 May 1990 to 2 May 1992, the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola
 Type: Decision
 Subject Matter: European construction;  fisheries;  Africa
 Date Published: 1990-08-07

 Avis juridique important|31990D040990/409/EEC: Council Decision of 27 July 1990 on the conclusion of the Agreement in the form of an exchange of letters on the provisional application of the Protocol establishing, for the period from 3 May 1990 to 2 May 1992, the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola Official Journal L 208 , 07/08/1990 P. 0041*****COUNCIL DECISION of 27 July 1990 on the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the Protocol establishing, for the period from 3 May 1990 to 2 May 1992, the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola (90/409/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola, signed in Luanda on 1 February 1989 (1), Having regard to the proposal from the Commission, Whereas the Community and the People's Republic of Angola held negotiations to determine the amendments or additions to be made to the abovementioned Agreement on the expiry of the application period of the second Protocol to the Agreement and currently in force; Whereas, as a result of those negotiations, a new Protocol was initialled on 4 April 1990; Whereas the Protocol provides Community fishermen with fishing opportunities in waters over which the People's Republic of Angola has sovereignty from 3 May 1990 to 2 May 1992; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, the new Protocol should be applied as soon as possible; whereas for this reason the two Parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following that on which the Protocol currently in force expires; whereas that Agreement should be approved, pending a final decision to be taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters on the provisional application of the Protocol establishing, for the period from 3 May 1990 to 2 May 1992, the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 27 July 1990. For the Council The President E. RUBBI (1) OJ No L 341, 3. 12. 1987, p. 1.